 

Case 1:20-cv-00441-NRB Document5 Filed 03/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES COURTHOUSE
500 PEARL STREET
NEW YORK, NY 10007-1312

NAOMI REICE BUCHWALD 212-805-0194
UNITED STATES DISTRICT JUDGE

March 2, 2020

Mr. Tamir Young

Studin Young PC

350 Motor Parkway, Suite 404
Hauppauge, NY 11788

Re: Stone v. Grande et al.
20 Civ. 441 (NRB)

Dear Counsel:

A review of the docket sheet in the above-captioned matter indicates that your
complaint was filed on January 16, 2020, and that, as of today’s date, the complaint has
not been served on the defendant. Rule 4(m) of the Federal Rules of Civil Procedure, as
amended as of January 1, 2018, provides:

If a defendant is not served within 90 days after the complaint
is filed, the court — on motion or on its own after notice to the
plaintiff — must dismiss the action without prejudice against
that defendant or order that service be made within a specified
time. But if the plaintiff shows good cause for the failure, the
court must extend the time for service for an appropriate
period.

Thus, unless you achieve service or can show good cause why your time to serve should
be extended, this matter will be dismissed without prejudice on April 15, 2020.

Very truly yours,

 
 

Naomi Reice Buchwald
United States District Judge

 
